Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150488-9 & (57)(58)(59)(60)                                                                          Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
  v                                                                 SC: 150488                              Joan L. Larsen,
                                                                    COA: 315582                                       Justices
                                                                    Allegan CC: 08-015991-FH
  TROY LaVAUGHN JONES, JR.,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 150489
                                                                    COA: 315713
                                                                    Allegan CC: 08-016032-FH
  TROY LaVAUGHN JONES, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the September 23, 2014 judgment of the Court of
  Appeals and the motions to remand and for appeal bond are considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND these cases to the
  Allegan Circuit Court to determine whether the court would have imposed materially
  different sentences under the sentencing procedure described in People v Lockridge, 498
Mich. 358 (2015). On remand, the trial court shall follow the procedure described in Part
  VI of our opinion. If the trial court determines that it would have imposed the same
  sentence absent the unconstitutional constraint on its discretion, it may reaffirm the
  original sentence. If, however, the trial court determines that it would not have imposed
  the same sentence absent the unconstitutional constraint on its discretion, it shall
  resentence the defendant. The trial court shall also consider the defendant’s argument
  concerning the imposition of costs, and determine whether costs should be imposed and
  the amount, if any, that should be assessed. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court. The motion for bond pending appeal is DENIED.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
         p0321
                                                                               Clerk